SENTENCIA.
En la Ciudad de San Juan de Puerto Rico, á veinte y dos de Abril de mil novecientos dos, en los autos del juicio *448declarativo de mayor cuantía, promovido por Doña Josefa Cayol y Juliá y Doña Catalina Juliá y Fábregas, y conti-nuado después, por la primera exclusivamente, contra la sociedad agrícola, Balseiro y Georgetti, en cobro de intereses sobre el precio aplazado del contrato de compra-venta de la hacienda “Plazuela,” pendiente ante Nos, á virtud del recurso de casación por infracción de ley interpuesto por ambas partes, que comparecieron ante este Tribunal Supremo, representadas, la demandante, por su Abogado Defensor Don Rafael López Landrón y los demandados por el suyo Don Herminio Díaz Navarro.— Resultando: Que en diez de Enero del año próximo pasado el Abogado Don Rafael López Landrón, á voz y nombre de las Sras. Doña Josefa Cayol y Juliá, viuda de Annexy, y de Doña Catalina Juliá y Fábregas, viuda de Cayol, entabló la demanda origen de este pleito en juicio ordinario de mayor cuantía ante el Tribunal del Distrito de Arecibo contra la sociedad agrícola, Balseiro y Georgetti, del domicilio de Barceloneta, en la que, haciendo relación de los antecedentes del asunto, expuso los hechos siguientes: — Que en siete de Junio del año mil ochocientos noventa y cuatro, las expresadas seño-ras habían vendido á la sociedad demandada la hacienda “Plazuela,” compuesta de doscientas cuarenta y siete cuerdas, cincuenta céntimos y setenta varas, equivalentes á noventa y siete hectáreas, veinte y ocho áreas y noventa y una centiáreas, radicada en el barrio'del pueblo del término municipal de Barceloneta, en precio y cantidad de treinta y cuatro mil seiscientos pesos, de los cuales recibieron las vendedoras en efectivo, seis mil quinientos; cuatro mil pesos más en un vale á pagar dentro de dos años, con el interés del ocho por ciento anual, y otros cuatro mil cien pesos que se reservaron los compradores para pagarlos á su vencimiento á la Sra. Doña Eugenia Buxedas y Fontanilla, de una hipoteca que por igual cantidad reportaba á su favor la finca vendida; y el resto de veinte mil pesos, á pagar en quince años con el interés del ocho por ciento anual, bajo garantía *449hipotecaria sobre los mismos bienes; que preocupadas las partes contratantes, como lo estaba todo el país en aquella época, con motivo del canje que se esperaba de la moneda mejicana, que era la circulante, discutieron ante el abogado Don José Sastraño Belaval, á quien habían encargado de redactar en forma legal las cláusulas del contrato, sobre la clase de moneda en que había de satisfacerse el precio aplazado, y que no estando conforme el apoderado de la Sra. Juliá, Don Jaime Annexy, con la opinión de dicho letrado, que había propuesto para evitar cuestiones en el porvenir, que el precio se pagara en la moneda oficial española, para lo cual se haría desde luego la reducción correspon-diente, exigió Annexy, que prefirió correr las eventualidades del canje, y fué aceptado por Balseiro como gestor de Balseiro y Georgetti, que el pago del precio aplazado se haría en la moneda corriente al vencimiento de la obligación, como lo acreditaba la carta suscrita por el abogado Sr. Belaval, que se acompañaba á la demanda; que en su consecuencia, así se consignó en la escritura, estipulándose en la cláusula 2? la clase de moneda en que había de hacerse el pago del precio aplazado, en la forma siguiente: —“Y el resto del precio ascendente á veinte mil pesos, moneda corriente á su vencimiento, lo pagará la sociedad compradora en oro ó plata y con exclusión de todo papel moneda, á las Sras. vendedoras mancomunada ó solidariamente, ó á sus sucesores, en el término de quince años, á contar desde la fecha de este otorgamiento, ó sea el día siete de Junio de mil novecientos nueve, satisfaciendo los deu-dores durante ese plazo, el interés del ocho por ciento anual, pagadero en ia expresada moneda, por mensualidades ven-cidas”. — Que decretado el canje de la moneda mejicana por la provincial, en Diciembre de mil ochocientos noventa y cinco, los Sres. Balseiro y Georgetti pretendieron pagar los intereses del precio aplazado, con el descuento del cinco por ciento establecido por el decreto del canje; pero que habiéndose opuesto á ello las señoras vendedoras, invocando *450el sentido categórico de la cláusula 2Í1 del contrato de compra-venta, y convencidos de su error los compradores, Sres. Balseiro y Georgetti, fijaron prácticamente, para lo sucesivo, el sentido y alcance de la citada cláusula, con sus propios actos, pagando sin más disputas ni reservas de ninguna clase, los intereses estipulados, en moneda provincial, sin descuento alguno, tanto sobre los veinte mil pesos del precio aplazado, cuanto sobre los cuatro mil del vale que habían expedido á la orden de las señoras vendedoras, á cuenta del precio convenido, y sobre los otros cuatro mil pesos que se reser-varon para pagar á la Sra. Buxeda, á la que pagaron no sólo los intereses, sino que, vencido el crédito hipotecario, se lo pagaron íntegro y sin descuento alguno, en la moneda provincial, lo mismo que los cuatro mil pesos del vale, que habiéndolo endosado las señoras vendedoras al Banco Territorial y Agrícola, si bien á su vencimiento, se lo pagaron los Sres. Balseiro y Georgetti, con el descuento establecido por razón del canjfe, le abonaron la diferencia á las vendedoras en dos partidas, de cien pesos cada una. Que establecido posteriormente, ó sea en treinta de Julio de mil novecientos, el canje de la moneda provincial por la americana, con un quebranto de un cuarenta por ciento, salvo pacto en con-trario, los Sres. Balseiro y Georgetti, que habían venido pagando los intereses en la moneda provincial, sin el des-cuento establecido sobre la mejicana, en cumplimiento de la ley del contrato, habían pretendido volver sobre sus propios actos, y á pretexto de que al pagar los intereses íntegros, lo habían hecho por mera complacencia con las señoras vende-doras que se lo habían suplicado encarecidamente, pero en concepto de anticipo de las cantidades correspondientes á la diferencia de moneda, no sólo se habían resistido á continuar pagando los intereses en la moneda americana á la par, como lo habían venido haciendo en la provincial, sino que, pre-tendiendo cobrarles la diferencia que habían pagado en el valor de los intereses satisfechos, habían practicado una liquidación de los vencidos, á partir de Enero de mil ocho-*451cientos noventa y seis, hasta el treinta y uno de Octubre de mil novecientos, en la que, descontando la diferencia de moneda por razón del canje, y cargándosela á las señoras demandantes, venía á resultar á favor de éstas un saldo por razón de intereses de cuatro dollars veinte y tres centavos, que depositaron los Sres. Balseiro y Georgetti en el Juzgado Municipal de Manatí, á disposición de las señoras vendedoras, pero que éstas se habían negado á recibir, por considerar nula y de ningún valor la consignación propuesta; por lo que, en mérito de todos los antecedentes expuestos, é invo-cando en apoyo de sus pretensiones los preceptos legales que estimaron pertinentes á su derecho, concluyó solicitando se declarara con lugar la demanda, y se condenara á los Sres. Balseiro y Georgetti al pago de los intereses convenidos por el precio aplazado, según escritura hipotecaria de siete de Junio' de mil ochocientos noventa y cuatro, sin descuento alguno, por razón del canje de la moneda provincial, á partir del primero de Agosto de mil novecientos, en lo suce-sivo, como ya habían venido pagándolos, sin descuento, des-pués del canje de la moneda mejicana; condenándolos asi-mismo al pago de los intereses legales, por la mora y de todas las costas causadas y que se causaren hasta el efectivo pago, y declarando nulas y de ningún valor las diligencias del preten-dido ofrecimiento de pago y consignación intentadas por los demandados ante el Juzgado Municipal de Manatí, hasta el mes de Noviembre de mil novecientos. — Resultando : Que en unión de la demanda acompañó el abogado representante de las señoras demandantes, una copia autorizada por el No-tario de Manatí, Don José Félix Lajara, de la escritura pública otorgada en siete de Junio de mil ochocientos noventa y cuatro, sobre compra-venta de la hacienda “Pla-zuela,” por la que la señora Doña Josefa Cayol y Juliá, y Don Jaime Annexy, como apoderado de Doña Catalina Juliá y Fábregas, vendieron á la sociedad agrícola Balseiro y Georgetti, la expresada hacienda, con los terrenos, fábricas, siembras y demás pertenencias que la componían, y otra *452fracción más de terreno, sitas en el barrio del “Pueblo,” del término municipal de Barceloneta, y una casa de madera de altos y bajos, radicada en el mismo pueblo, todo en precio y cantidad de treinta y cuatro mil seiscientos pesos, moneda corriente, de los cuales las vendedoras confesaron recibidos diez mil quinientos en efectivo y cuatro mil cien pesos que se reservaron los compradores, para pagárselos á Doña Eugenia Buxedas y Fontanilla, por una hipoteca que reportaban á su favor los terrenos vendidos; y el resto del precio, ascendente á veinte mil pesos, moneda corriente, á su vencimiento, lo pagaría la sociedad compradora en oro ó plata, con exclusión de todo papel moneda, á las señoras vendedoras, mancomu-nada ó solidariamente, ó á sus sucesores, en el término de quince años, á contar desde la fecha del otorgamiento, ó sea el día siete de Junio de mil novecientos uno, satisfaciendo los compradores, durante todo ese plazo, el interés del ocho por ciento anual, pagadero en la expresada moneda, por mensualidades vencidas, quedando hipotecadas las mismas fincas vendidas á la responsabilidad del pago del precio aplazado y sus intereses, y cuya escritura fué inscrita en el Registro de la Propiedad de Arecibo, en trece de Julio de mil ochocientos noventa y cuatro. — Resultando : Que tam-bién se acompañó con la demanda una carta dirigida por Don José Sastraño Belaval á Don Jaime Annexy, fechada en Ponce, á catorce de Septiembre de mil novecientos, en la que le manifiesta en contestación á otra del Sr. Annexy, de fecha seis del mismo mes, que recordaba efectivamente que al convenir las bases de su contrato de venta de la hacienda “Plazuela,” discutieron el Sr. Annexy y el Sr. Balseiro, acerca de la clase de moneda en que había de satisfacerse el precio aplazado; que para evitar cuestiones en el porvenir, aconsejó á ambos que el precio se pagara en moneda oficial española, para lo cual se haría desde luego la reducción de dicha moneda, con cuya cláusula no estuvo conforme el Sr. Annexy, prefiriendo correr las eventualidades del canje.— Que también recordaba que la expresión del pago del precio *453aplazado en moneda corriente al vencimiento de la obliga-ción, había sido indicada por Annexy, y consignada por Belaval, al pie de la letra, tal como aquél pretendía después de aceptada por Balseiro. — Resultando : Que conferido traslado de la demanda, lo evacuó el abogado Don Her-minio Díaz Navarro, en representación de la sociedad Bal-seiro y Georgetti, oponiéndose, y alegando la excepción dilatoria de falta de personalidad en el actor, por carecer de las cualidades necesarias para comparecer en juicio, y en su letrado, por ilegalidad del poder ; porque habiendo muerto Doña Catalina Juliá y Fábregas, no podía comparecer en juicio su propia representación el abogado Sr. López Landrón, y en cuanto al fondo del asunto, que respecto á la clase de moneda en que al vencerse debían abonarse los réditos y el capital aplazado, no había existido otro pacto que el que la escritura expresaba, es decir, que habían de satisfacerse unos y otros en la moneda corriente á su venci-miento ; que los Sres. Balseiro y Georgetti, venían abo-nando con puntualidad los ciento treinta y tres pesos, treinta y tres centavos mejicanos, que por interés mensual deven-gaba el capital aplazado, y al hacerse en cinco de Diciembre de mil ochocientos noventa y cinco, el canje de la moneda mejicana, por la española especial que aquí circuló, no por lo que se expresa en la demanda, sino accediendo á súplicas de las señoras demandantes, y en concepto de anticipo, se habían allanado á seguirles satisfaciendo por el rédito aquel mismo número' de unidades de la nueva moneda ó sean ciento treinta y tres pesos, treinta y tres centavos, provincia-les; que en el mismo concepto, ó sea á la par, una vez hecho el canje, abonaron los Sres. Balseiro y Georgetti los intereses de la hipoteca constituida á favor de Doña Eugenia Buxedas, pero no porque se creyeran obligados á ello, sino porque siendo el importe de la hipoteca cuatro mil cien pesos mejicanos, pagaderos en cuatro años á mil pesos los tres primeros y los mil cien pesos restantes el último año, convinieron con la Sra. Buxedas en que le abonarían el in-*454terés de dicha suma, y hasta el capital, en la moneda provincial, sin descuento alguno, siempre que ella estuviera conforme por su parte, en aplazar el cobro del capital al vencimiento del último año, en lo que estuvo de acuerdo, recibiendo el total importe de su crédito en Diciembre de mil ochocientos noventa y nueve y otorgándoles la corres-pondiente carta de pago ante el Notario de Manatí Don José Félix Fajara; que en cuanto al vale expedido á favor de las señoras vendedoras por cuatro mil pesos, á cuenta del precio de la hacienda, es inexacto lo que se consigna en la deman-da, pues habiéndolo endosado dichas señoras al Banco Territorial y Agrícola á su vencimiento, ó sea en siete de Junio de mil ochocientos noventa y seis, lo recogieron Balseiro y Georgetti, abonando su importe en la moneda provincial con el descuento correspondiente; que al ocurrir el canje de esta moneda, habían pretendido las señoras demandantes con-tinuar cobrando los intereses en moneda americana, á la par, ó sea sin descuento alguno, á lo que se opusieron decidida-mente los Sres. Balseiro y Georgetti, consignando en el Juzgado Municipal de Manatí los setenta y cuatro dollars cincuenta centavos á que ascendían, con el descuento estable-cido, los intereses del capital aplazado, correspondientes al mes de Agosto de mil novecientos, y habiéndose negado á recibirlos practicaron entonces una liquidación general de lo que eran en deberles por todos conceptos, resultando de dicha operación un saldo á favor de las expresadas señoras de once mil cuatrocientos dollars por capital, y por intereses vencidos hasta el treinta y uno de Octubre del mismo año, descontadas las cantidades que habían anticipado, cuatro dollars veinte y tres centavos, que consignaron en el mismo Juzgado de Manatí, dejando sin efecto la consignación anterior, y quedando dicha suma á la ¡disposición de las señoras demandantes, que se negaron á recibirla; que en el mismo sentido verificaron el ofrecimiento y consignación de los intereses correspondientes á los meses de Noviembre y Diciembre de mil novecientos y Enero de mil novecientos *455uno, en la moneda americana, con el descuento establecido por el canje, y habiéndose negado también á recibirlos las señoras demandantes, quedaron dichas sumas depositadas en el Juzgado Municipal; que la cláusula de la escritura de siete de Junio de mil ochocientos noventa y cuatro que se refiere al pago, tal como resulta de la copia auténtica de dicho documentó que tenían en su poder los Sres. Balseiro y Georgetti, dice textualmente : “ que el resto del precio ascendente á veinte mil pesos moneda corriente, á su venci-miento los pagará la sociedad compradora en oro ó plata, con exclusión de todo papel moneda. en el término de quince años. satisfaciendo, durante todo ese plazo, el interés del ocho por ciento anual, pagadero en la expre-sada moneda, por mensualidades vencidasque en esa cláusula se limitaron las partes á consignar en forma genérica, que el capital adeudado y los intereses se abonarían en moneda de oro ó plata corriente, es decir, circulante en esta Isla el día de los respectivos vencimientos, pero no se especificó la clase de moneda, y por ello, de conformidad con los preceptos legales y especialmente con lo prescrito en la proclama del Presidente de la República, publicada en la Gaceta Oficial número 31, correspondiente al cinco de Febrero de mil ochocientos noventa y nueve, y con el párrafo final de la sección 11a del “Bill Foraker,” que tex-tualmente dice : “que todas las deudas pendientes al empezar á regir el mismo, serán pagaderas en la moneda de Puerto Rico en circulación, ó en moneda de los Estados Unidos al tipo del canje,” los Sres. Balseiro y Georgetti no están obligados á pagar á la parte actora ni los intereses ni el capital que les adeudan, sino con el descuento consiguiente y no á la par, como ella pretende; que en la copia de la escritura que presentan las señoras demandantes, la cláusula relativa al pago del precio aplazado aparece escrita así: “ el resto del precio, ascendente á veinte mil pesos moneda corriente á su vencimiento, lo pagará la sociedad compra-dora ” — Es decir, suprime la coma que en la copia de *456Balseiro y Georgetti está al lado de la palabra “comente,” añadiendo otra al pie de la palabra “vencimiento,” y de ahí deduce que los veinte mil pesos son de los corrientes á su vencimiento; que tal como está escrita dicha cláusula en la copia de la escritura que poseen los demandados, al decir que “el resto del precio ascendente á veinte mil pesos moneda corriente, á su vencimiento, lo pagará la sociedad compradora en oro ó plata.” no puede entenderse en otro sentido sino en el de que la suma indicada de moneda corriente el día del otorgamiento, debe pagarse el día de su vencimiento en moneda del metal determinado allí; y que así debe entenderse de cualquier manera que aparezca escrita dicha cláusula, es evidente, porque si la finca se vendió por treinta y cuatro mil seiscientos pesos, moneda corriente el día del contrato, ó sea la mejicana, deduciéndose de aquélla los catorce mil seiscientos pesos mejicanos- también que se declaran recibidos en la escritura con anterioridad, al decirse en la expresada cláusula, “el resto'del precio ascendente á viente mil pesos,” no pueden ser • otros pesos que mejicanos, ni puede entenderse de otro modo sino que la suma de esos mejicanos, que quedó por pagar, se abonaría á su vencimiento en la moneda de oro ó plata que tuviese circulación, pero no entregando igual número de unidades de pesos; y por último, que si el contrato se hizo, según se dice en la demanda, en previsión del canje de la moneda mejicana por la española, claro se está que no se pensó en ningún otro canje y que, aun en el caso de haberse convenido que se abonarían las distintas sumas adeudadas en la moneda corriente á su vencimiento, sin descuento alguno, esto sólo obligaría á pagar á la par en moneda provincial, y hoy, con el descuento consiguiente, en la moneda americana. — E invocando á su vez en apoyo de sus excepciones los preceptos legales que estimó perti-nentes á su derecho, concluyó pidiendo se absolviera de la demanda á sus representados, con las costas. — Resultando: Que desistido de la demanda el abogado Don Rafael López *457Landrón en cuanto á Doña Catalina Juliá y Fábregas por haber fallecido, dejándola subsistente en lo que se refiere á Doña Josefa Cayol y Juliá, como acreedora solidaria del precio aplazado de la compra-venta y de sus intereses, se abrió el pleito á pruebas, 'y practicadas las propuestas y admitidas á las partes, declaró el Abogado Don José Sastraño Belaval, con vista de la carta que dirigiera á Don Jaime Annexy en catorce de Septiembre de mil novecientos, recono-ciéndola como escrita de su propio puño y letra, así como la firma que la autoriza, agregando que lo que expresa en ella le constaba por la intervención que había tenido como letrado, al celebrarse el contrato de venta de que en dicha carta hacía referencia; se cotejaron con su original las copias presentadas por las partes, de la escritura de compra-venta de de la hacienda “Plazuela,” de siete de Junio de mil ochocientos noventa y cuatro, advirtiéndose, entre otras diferencias de escasa importancia, en la presentada por Doña Josefa Cayol, que en la matriz, el párrafo 2? de la cláusula 2? dice: “Y el resto del precio ascendente á veinte mil pesos moneda corriente, á su vencimiento, lo pagará la sociedad;” advir-tiéndose una coma después de la palabra “corriente” y otra después de la palabra “vencimiento,” y en la copia se advierte la coma sólo después de la palabra “vencimiento”; obser-vándose en la de Balseiro y Georgetti la coma después de la palabra “corriente.” — Se presentaron y agregaron varios recibos suscritos por Doña Josefa Cayol á favor de Balseiro y Georgetti por intereses pagados, que dicha señora reconoció como auténticos en el acto del juicio oral. Se agregó también la certificación expedida por el Director del Banco Territorial y Agrícola de Puerto Rico, Don Vicente Anto-netti, de la que resulta que, endosado por Doña Josefa Cayol á favor de dicho establecimiento de crédito el vale por cua-tro mil pesos que le expidieran Balseiro y Georgetti, como garantía de un préstamo que había tomado dicha señora en el Banco, á su vencimiento fué hecho efectivo el referido vale por los deudores Balseiro y Georgetti, en moneda *458provincial, con el descuento correspondiente por razón del canje. Declaró también Don Félix Massó, con vista de la carta dirigida por él á dicha sociedad, fechada en Manatí, á treinta de Enero de mil novecientos uno, reconociéndola, y agregando que era cierto su contenido, donde le manifes-taba entre otros particulares, que Si bien habían pagado Balseiro y Georgetti los cuatro mil cien pesos mejicanos que eran en deber á su esposa Doña Eugenia Buxeda, en moneda provincial á la par, esto fué por haber convenido el decla-rante y su señora esposa, á instancia de dichos señores, en aplazar el pago de dicho capital al vencimiento del último plazo en que debían hacerlo efectivo. Y Don Rafael Bal-seiro, como gestor de Balseiro y Georgetti, absolviendo posiciones, que en la entrevista celebrada con el Sr. Belaval, como Registrador de la Propiedad que era entonces de Arecibo, no se trató de otra cosa más que de la cancelación de los antiguos gravámenes que pesaban sobre la hacienda “Plazuela,” sin haber tenido ninguna otra intervención en el asunto; que si se le daba á Doña Josefa Cayol la misma ■cantidad en provincial que antes en moneda mejicana, esto • era en concepto de anticipo, por súplicas encarecidas de la Sra. ■Cayol que necesitaba la cantidad á que ascendía la diferencia de moneda para las atenciones de su familia; y que no era cierto que al endosar á la Sra. Cayol el vale de Villamil y Ca á que se refería dicha señora, lo hiciera, para completar la diferencia, en moneda provincial, de los cuatro mil pesos que había pagado al Banco Territorial y Agrícola, como mejica-nos, sino con motivo de otras cuentas particulares que con ■ dicha señora tenía pendientes. — Resultando: Que celebrado el juicio oral, el Tribunal del Distrito de Arecibo dictó sen-tencia por unanimidad de votos, en treinta de Agosto de mil novecientos uno, por la que declaró sin lugar las excep-ciones de falta de personalidad en la demandante Doña Josefa Cayol y Juliá y en el letrado representante de la parte actora y sin lugar asimismo la demanda interpuesta por dicha Sra. Cayol contra la sociedad agrícola Balseiro y *459Georgetti, absolviéndola de dicha demanda, si bien con la obligación, por su parte, de seguir pagando los intereses de los veinte mil pesos del precio aplazado en moneda provincial ó en moneda de los Estados Unidos al tipo del cambio, ó sean, sesenta centavos moneda acuñada de- los Estados Uni-dos, por peso de cuño puertorriqueño, é ineficaces las consig-naciones hechas por 'Balseiro y Georgetti á los efectos de este litigio, sin especial condenación de costas. — Resultando: Que contra esta sentencia interpusieron ambas partes recurso de casación por infracción de ley, que les fué admitido, y elevados los autos á esta Superioridad, donde comparecie-ron las partes, y acumulados ambos recursos, se entregaron los autos al Abogado Don Rafael López Landrón, como representante de Doña Josefa Cayol y Juliá, para formali-zar el interpuesto por su parte, como lo verificó, citando como preceptos legales que lo autorizaban el artículo 1,687, caso 1? de la Ley de Enjuiciamiento Civil, en consonancia con el 1,684 de la misma ley; la regla 78 de la Orden General número 118, de diez y seis de Agosto de mil ocho-cientos noventa y nueve, el artículo 1,689 de la propia Ley de Enjuiciamiento Civil, en su caso 1?, y los números 1? y 7? del artículo 1,690 de la misma ley de trámites, ampliada por la Orden General número 118, en su regla 79; y ale-gando como fundamentos del recurso : — 1? Violación de la cláusula 2? de la escritura de venta de la hacienda “Pla-zuela,” de siete de Junio de mil ochocientos noventa y cuatro y de los artículos, citados en la demanda, 1,091, 1,255, 1,256 y 1,258 del Código Civil, absolutamente concordantes. Porque habiéndose estipulado en esa cláusula el pago del precio aplazado, determinado por veinte 'mil pesos moneda corriente á su vencimiento, cláusula que tiene fuerza obliga-toria entre las partes, de ninguna manera opuesta á las leyes, á la moral, ni al orden público, siendo como es un contrato perfeccionado por el mero consentimiento, sin que pueda quedar su eficacia al arbitrio de la parte obligada; - eso no obstante, en la parte dispositiva de la sentencia se releva á *460la sociedad Balseiro y Georgetti del cumplimiento de cláu-sula tan literal y categórica en que se otorga justa compen-sación á la vendedora por el aplazamiento dilatadísimo del pago del precio, á conveniencia y oportunidad de Balseiro y Georgetti, á los cuales no se condena á pagar veinte mil pesos ó unidades monetarias corrientes después del canje de la moneda provincial. — Por donde se ve que también se ha infringido el artículo 1,790 del Código Civil, el cual concede toda eficacia obligatoria á los contratos aleatorios ó de suerte, confiados al azar de un acontecimiento incierto ó de tiempo indeterminado, como es el del canje de la moneda circu-lante, su número y condiciones. — La contravención de tales preceptos legales, implica, además, falta de aplicación de ellos al caso del pleito. — Por otra parte, los términos de la expresada cláusula del contrato de venta de la hacienda “Plazuela, ” son claros y no dejan duda sobre la intención de los contratantes, leída y entendida gramaticalmente, es decir, de modo que nada sobra en ella, que no resulte en ella redundancia ó pleonasmo por razón de palabras ociosas ó inútiles de que pueda prescindirse sin quebrantamiento y obscuridad del completo período sintáctico. — De suerte que leída la cláusula segunda del contrato así: “Y el resto del precio ascendente á veinte mil pesos corrientes á su vencimiento, lo pagará la sociedad compradora Bal-seiro y Georgetti en oro ó plata, con exclusión de todo papel moneda, á la señora vendedora, mancomunada ó soli-dariamente, en el término de quince años etc., etc.; ” así leída y entendida la cláusula, nada sobra ni falta en ella para designar claramente que los veinte mil pesos del precio aplazado, y por lo tanto sus intereses, deberán satisfacerse á la par, ó sea, veinte mil pesos corrientes el día de los pagos, es decir, veinte mil pesos (dollars) después de recogida la moneda provincial. — Por el contrario, leída viciosamente la misma cláusula, como pretende la parte demandada, hablaría de esta manera: — “Y el resto del precio ascendente á veinte mil pesos moneda corriente, á su vencimiento, lo pagará *461la sociedad compradora etc., el día siete de Junio de mil novecientos nueve, ó sea en el término de quince años”; lo que haría redundantes las palabras “á su vencimiento,” las cuales serían ociosas por lo mismo que inmediatamente se precisa la fecha del pago; á tal punto, que podría leerse y entenderse de igual manera esa cláusula suprimiendo las dichas palabras “á su vencimiento” sin alterar el sentido á que aspira la parte demandada. — De aquí pues, que la parte dispositiva del fallo recurrido adolezca de la falta de debida aplicación del artículo 1,281, inciso 1?, del Código Civil, por cuanto no se ordena el pago según el sentido claro, gramatical, del contrato ; cuyo precepto legal fué oportuna-mente invocado, así como los anteriores, en el escrito de demanda. — En el supuesto de que así no fuera por estimarse, lo que no parece lógico, que leída y entendida como propone el actor, de la cláusula 2? del contrato abrígase dudas, incer-tidumbres y temores ; temores, incertidumbres y dudas desaparecen juzgando de la intención de los contratantes especialmente por los actos de ellos, coetáneos y posteriores al contrato, como determina el artículo 1,282 del Código Civil, citado para estos efectos en la demanda. — Que la intención de las partes fué verificar los cobros y los pagos en moneda á la par cualesquiera que fueran las contingencias del canje ó su número y cóndiciones, lo demuestra el acto coetáneo preliminar de la redacción del contrato encomendado al abogado consultor Don José Sastraño Belaval, quien al efecto asegura que el ánimo contratante fué perder ó ganar recíprocamente, según los cambios de la moneda; lo de-muestra el pago durante meses sucesivos, de intereses, y de capital en definitiva, á la par, á favor de la acreedora Doña Eugenia Buxeda, por parte de precio aplazado después de un primer canje; lo demuestra el pago también á la par durante cincuenta y seis meses consecutivos, de los inte-reses adeudados de Doña Josefa Cayol por precio aplazado; y lo confirma el pago á la misma Sra. Cayol, á la par, de la parte de capital vencido en siete de Julio de mil *462ochocientos noventa y seis, ó sea de sns cuatro mil pesos moneda corriente, de un vale otorgado. De manera que la Salas entenciadora ha contravenido el referido precepto 1,282, prescindiendo de las consecuencias legales más im-portantes de tales actos é infringiendo la jurisprudencia que lo ilustra, de veinte y siete de Junio de mil ocho-cientos ochenta y siete, veinte y cuatro de Noviembre del mismo ' año, primero de Diciembre de mil ochocien-tos setenta y seis, veinte y seis de Septiembre de mil ochocientos ochenta y ocho y diez de Marzo de mil ocho-cientos noventa, puesto que, consagrando ella la antigua y moderna doctrina de interpretación, aceptada en ese precepto del Código Civil, se prescinde de los hechos subsiguientes al contrato, se autoriza á Balseiro y Georgetti para ir contra sus propios actos de pagos sucesivos á la par, é implícitamente se niega á tales actos, posteriores, libres, voluntarios, sucesivos, continuados, repetidísimos, toda la expresión del consentimiento, así como la virtud de crear, modificar y aun extinguir, si necesario fuere, los derechos antiguos dudosos por otros nuevos definidos y absolutos.— 2° Infracción manifiesta del principio de hermenéutica jurídica, axiomático, recogido por la jurisprudencia española, según el cual donde la ley no distingue, no es lícito distin-guir ; cuyo apotegma queda infringido en la parte dispositiva del fallo al establecerse distinto criterio legal para los pagos según que fueren hechos después de un primer canje ó después de un segundo canje. — 3? Infracción del precepto 1,101 del Código Civil, de cuya debida aplicación se pres-cinde, porque no se condena, como se ha solicitado, á Balseiro y Georgetti, en consonancia con el artículo 1,100, al pago de intereses legales y costas por vía de indemnización de daños y perjuicios derivados de su contravención á los términos del contrato. — 4? Aplicación indebida, con efecto retroac-tivo, del “ Bill Foraker,” al contrato celebrado años anterio-res, de venta de la hacienda “Plazuela,” para imponer el descuento de moneda por la americana, lo que implicaría *463el descuento de la americana por la provincial en lo tocante al pago del precio aplazado. — 5? Consiste en haber incurrido la parte dispositiva de la sentencia en los siguientes errores de hecho y de derecho tocantes á lá apreciación de las pruebas practicadas, como voy á indicar, según lo previsto para la procedencia de la casación en el número 7? del artículo 1,690 de la Ley de Enjuiciamiento Civil, ampliado por la regla 79 de la Orden General número 118, á saber:— En cuanto á la escritura de venta de la hacienda “Plazuela”, de siete de Junio de mil ochocientos noventa y cuatro, error de hecho y de derecho en la apreciación de esta prueba supo-niendo contradicción en el pago del precio aplazado en moneda provincial á la par primeramente, y después en moneda americana á la par, cual si lo convenido fuese sólo moneda corriente provincial á la par, y no moneda corriente á la par cualquiera que ella fuese después de canje indeter-minado, como indica la cláusula 2? del contrato; porque no es contradictorio hacer los pagos siempre á la par después de los canjes en la moneda de curso á la fecha de los venci-mientos, sino que antes bien, la contradicción resulta de ordenar el pago, como lo hace la parte dispositiva, á la par, después de un canje y con descuento después de otro. — Error de hecho en la apreciación de la misma cláusula del contrato, en cuanto que supone equivocadamente que se estipuló el pago del precio aplazado, sin más consideraciones que el valor dado á la finca en la fecha del contrato, y no también en atención al valor de la finca en la fecha del pago del precio, como aconseja la equidad; porque es notoria la compensación, que se desconoce, del aumento del valor de la propiedad con el aumento del valor de la moneda y la fijeza y garantía de los cambios y del nuevo sistema de nacio-nalidad. — Error de hecho a.1 apreciar dicha cláusula segunda contractual, suponiendo que el precio fijado en el contrato fué el de moneda mejicana y no, como dice la cláusula, veinte mil pesos corrientes en la fecha del vencimiento, como lo comprueban los sucesivos pagos á la par en moneda *464provincial. — Error de hecho en la apreciación de la misma cláusula 2“, por suponer la sentencia que no es obliga-torio para Balseiro y Georgetti el pago del precio aplazado de veinte mil pesos, moneda americana corriente, que es lo estipulado, y considerar, equivocadamente, precio no con-venido el aumento aleatorio del valor de la moneda cir-culante. — Error de hecho en la apreciación de la misma cláusula 2? del contrato, porque, si, como supone equivo-cadamente la sentencia, el precio estipulado fué pesos me-jicanos precisamente y no la especie de pesos corrientes á la fecha de los pagos, habría contradicción también en aceptar, según el contrato, los pagos de pesos provinciales á la par que dispone la sentencia. — Error de hecho en la apreciación del valor estipulado á la cosa vendida y por consiguiente del precio convenido, porque ni uno ni otro se convino por moneda determinada, ó mejicana, sino por moneda específica, corriente al vencimiento. — Error de hecho en la apreciación de la cláusula 2? del contrato, suponiendo perjuicio notable en el pago del precio á la par después del aumento propor-cionado del valor de la propiedad; error también por creer que los contratantes virtualmente no la atribuyeron mayor ó menor valor á la hacienda “Plazuela,” según el mayor ó menor valor de la moneda circulante durante los quince años del plazo, como si la venta se hubiese hecho de contado; y error, por último, de hecho al apreciar la fuerza obliga-toria para Balseiro y Georgetti de la propia cláusula 2? del contrato, pues si con arreglo á ella pudo la sociedad Balseiro y Georgetti, en mil ochocientos noventa y nueve, después de la invasión americana, de la perspectiva de introducción en la isla de la moneda americana, y después de los primeros . cinco años del contrato, anticipar el pago de los veinte mil pesos corrientes para no tener que abonar á la par después de dicho 2? canje, no se comprende como pueda estimarse perjudicial á la sociedad agrícola y contrario á su voluntad y propósito, como equivocadamente supone el considerando 3?, su acto voluntario de aceptarlas consecuencias del 2? canje, *465renunciando medios de evitarlas ó no queriendo hacerlo.— Todo lo cual implica infracción de la fuerza probatoria del documento público, prevenida en los artículos 1,216 y 1,218 del Código Civil. — Error de hecho en la apreciación de la misma escritura de venta, cuando en el considerando 3? se dice que se confesaron recibidos, cláusula 2?, diez mil quinientos pesos mejicanos precisamente, en efectivo, y no diez mil quinientos pesos específicos, ó sea corrientes, como lo aclaran los recibos otorgados por cuenta de intereses del vale de cuatro mil .pesos, incluidos en esos diez mil quinientos por moneda corriente que pasó á ser provincial con mutuo consentimiento de las partes. — Error de hecho al juzgar el concepto de los pagos de intereses de precio aplazado, satisfechos por Balseiro y Georgetti, á favor de la Sra. Cayol, viuda de Annexy, según el contenido de los recibos que figuran reconocidos como auténticos por las partes en juicio oral, á folios 261 y siguientes, y de las cartas reconocidas de folios 70 y siguientes, cual si tales recibos y cartas indicasen que se habían satisfecho á la acreedora por condescender á sus súplicas y no por razón de hipoteca y vale otorgados y debidos según contrato. — Error de hecho y de derecho al apreciar la prueba resultante- de la carta de pago otorgada por la acreedora hipotecaria de precio aplazado de venta de la hacienda “ Plazuela,” Doña Eugenia Buxeda, en combinación con la carta de Don Félix Massó, marido de ella, suponiendo en el considerando 7? que el pago á la par de. esa hipoteca, después de un canje, fué á cambio de la concesión que á su vez hizo la acreedora de esperar á cobrar en el último año la totalidad del crédito que debía percibir por cuartas partes en cuatro años sucesivos; de hecho, porque la carta de pago de la Sra. Buxeda sólo habla de moneda corriente, sin las estipulaciones pretendidas por el testigo Massó; y de derecho, por las siguientes razones: — 1? Porque no se da por probado en toda su fuerza de documento público el hecho del pago á la par, sin modificaciones de la escritura hipotecaria y de la forma de su cancelación, *466por lo que se infringe el inciso 1? del artículo 1,218 del Código Civil, mientras que, por otra parte, no se concede fuerza de prueba contra los contratantes Balseiro y Georgetti á las exactas declaraciones que en dicha carta de pago tienen consignadas, lo que evidentemente constituye infracción del 2? inciso del mismo artículo. — 2? Porque á la carta del referido Massó se le da fuerza de escritura pública inscrita, bastante para probar contra Doña Josefa Cayol, que no la ha suscrito, tergiversándose así la forma y condiciones exactas del pago hecho; cuyo error implica violación del concepto probatorio limitado, establecido en los artículos 1,225 y 1,219 del Código Civil. — 3? Infracción de los artículos 1,228 y 1,230, porque en la apreciación de la carta del testigo Massó se reconoce fuerza probatoria contra tercero para acreditar el hecho circunstanciado del pago de hipoteca de la Sra. Buxeda, cual si semejante documento privado en perjuicio de Doña Josefa Cayol, que no ha intervenido en él, pudiera alterar las condiciones de lo pactado, ni el hecho exacto de la cancelación en la escritura de carta de pago, así como en la hipotecaria de Doña Eugenia Buxeda: error de apre-ciación de prueba contra tercero, que infringe el artículo 144 de la Ley Hipotecaria, juntamente con el número 1? del 1,280 del Código Civil. — 4? Error de derecho en la aprecia-ción de la carta y declaración de reconocimiento de Don Félix Massó, porque no siendo admisible su testimonio como prueba testifical para modificar ó alterar el contrato de hipo-teca y de carta de pago de la Sra. Buxeda, de cuantía superior á 1,500 pesetas, puesprohibe esta clase de prueba el artículo 1,244 del Código Civil, en relación con el último inciso del 1,280, explicado al final de la base 19^ que precedió á la for-mación del Código, sin embargo de todo eso el séptimo con-siderando de la sentencia recurrida, suponiendo modificados los términos de la carta de pago por una novación que no existe, desvirtúa la exactitud del 11? hecho alegado en mi demanda. — 5? Error de hecho y de derecho en la apreciación de esta prueba, así como de la resultante de los recibos de *467Doña Josefa Cayol, aceptados por Balseiro y Georgetti, y de las cartas dirigidas por esta sociedad agrícola á aquella señora, suponiendo que en dichos documentos, por razón de ciertas circunstancias y consideraciones y con motivo de la pequeña diferencia entre la moneda provincial y la mejicana, se habían hecho los pagos á la par por Balseiro y Georgetti en concepto de precio aplazado, tanto á la Sra. Buxeda como á la Sra. Cayol. Error de hecho y de derecho al apreciar la prueba de certificación del Banco Territorial y Agrícola, considerándola aislada y no en combinación con su necesario complemento, es decir, con la carta reconocida de Balseiro y Georgetti, recibo devuelto á Don Antonio Annexy, hijo de Doña Josefa Cayol, y diligencias certificadas de pretendida consignación y liquidación ante el Juzgado Municipal de Manatí, de cuyos documentos resultan completados á la par los cuatro mil pesos moneda corriente provincial del vale de Doña Josefa Cayol, en virtud de no existir ni alegarse ninguna otra clase de cuentas con Balseiro y Georgetti, ni haberse incluido en la liquidación las dos partidas de cien pesos cada una á que se refiere la postdata de la carta de Balseiro y Georgetti, de fólio 74, el documento recogido de Don Antonio Annexy y la carta de Sucesores de López Yillamil y C?, lo que implica infracción de la fuerza proba-toria prevenida por presunciones en el artículo 1,215 del Código Civil, en consonancia con el 1,253, pues existe enlace preciso y directo, matemático, digámoslo así, entre las dos partidas de cien pesos, moneda corriente provincial, y la de tres mil ochocientos pesos de la misma moneda, recogidos por Doña Josefa Cayol, para completar los cuatro mil pesos provinciales, total importe del vale satisfecho á la par por precio aplazado. — Resultando: Que conferido traslado del escrito de interposición del recurso al Abogado Don Herminio Díaz Navarro, como representante de Balseiro y Georgetti, lo evacuó impugnándolo; y celebrada la vista del recurso, con asistencia de los ahogados defensores de las partes, cada uno sostuvo sus respectivas conclusiones, manifes-*468tando el abogado Don Herminio Díaz Navarro que al devolver los autos como lo había hecho, sin formalizar el recurso que había interpuesto por Balseiro y Georgetti, debía entenderse que desistía de él, como lo ratificaba en aquel acto, con cuya manifestación estuvo conforme el abogado defensor de la otra parte, Don Rafael López Landrón, si bien expresando que el desistimiento debía entenderse desde aquel acto; cuyas manifestaciones dis-puso el Presidente del Tribunal se consignaran por el Secre-tario en el acta de la vista, á los efectos pertinentes.— Visto: Siendo Ponente el Presidente del Tribunal Don José S. Quiñones. — 1? Considerando: En cuanto al recurso interpuesto por la representación de Doña Josefa Cayol, que la cuestión que en él se ventila se reduce á determinar si con arreglo á las estipulaciones contenidas en el contrato de compra-venta de la hacienda “Plazuela,” otorgado por escri-tura pública en Manatí, á siete de Junio de mil ochocientos noventa y cuatro,, vienen obligados los compradores Balseiro y Georgetti, á pagar los intereses del precio aplazado desde primero de Agosto de mil novecientos, en moneda americana, á la par, ó con el descuento correspondiente, con arreglo á lo dispuesto en la sección 11? de la ley votada por el Congreso de los Estados Unidos, en doce de Abril del mismo año, para el gobierno y administración civil de esta Isla. — 2? Conside-rando : Que con arreglo al artículo 1,214 del Código Civil, “la prueba de las obligaciones incumbe al que reclama su cumplimiento” y que hecha aplicación de este precepto al caso de autos, Doña Josefa Cayol no ha justificadol la acción intentada en su demanda contra Balseiro y Georgetti, pues atendidos los términos en que aparece redactada la cláusula 2? del contrato de compra-venta de la hacienda “ Plazuela,” tal como resulta de la escritura matriz, lo que en ella se esta-blece es, que descontados de los treinta y cuatro mil seiscien-tos pesos, moneda corriente, ó sean mejicanos, en que se ajustó el total precio de la compra-venta, los catorce mil seiscientos pesos de la misma moneda que las vendedoras *469confesaron haber recibido, el resto del precio ascendente á veinte mil pesos, “moneda corriente,” á su vencimiento, lo pagarían los compradores en moneda de plata ú oro, con ex-clusión de toda clase de papel, en el término de quince años, á contar desde el día del otorgamiento, ó sea el siete de Junio de mil novecientos nueve, abonando los compradores, mientras tanto, el interés del ocho por ciento anual, pagadero en la misma clase de moneda, por mensualidades vencidas y en el domicilio de las vendedoras; de donde se deduce que los veinte mil pesos restantes del precio deben entenderse de moneda mejicana, que era la corriente á la celebración del contrato, y en la que se ajustó el total precio de la compra-venta, y pagaderos en moneda de plata ú oro, circulante á su vencimiento, no precisamente á la par, cualesquiera que fueran los cambios que pudieran operarse en el valor de la moneda, como supone Doña Josefa Cayol, y para lo cual era preciso que así se hubiera estipulado expresamente, sino con arreglo á su valor en relación con la moneda mejicana, como lo establecen los preceptos legales que rigen en la materia, según los cuales el pago de las deudas de dinero debe hacerse en la especie pactada, y no siendo posible entregar la especie de moneda que se hubiere estipulado en la usual y corriente, según el valor legal de la misma, al tiempo de hacerse el pago, en lo que convienen sustancialmente los artículos 1,170 del Código Civil y 312 del Código de Comercio, y ha venido á confirmarlo después la sección 11? de la Ley Orgánica para el gobierno y administración civil de esta isla, de doce de Abril de mil novecientos, al disponer que todas las deudas pendientes al empezar á regir la expresada ley, serán paga-deras en la moneda de Puerto Rico actualmente en circula-ción, ó en moneda de los Estados Unidos, al tipo del cambio establecido. — 3? Considerando: Que esto no obstante, y aun cuando hubiera de estimarse que los veinte mil pesos del precio aplazado debían entenderse de la moneda corriente á su vencimiento, y pagaderos á la par, lo mismo que los intereses convenidos, todavía no estaría justificada la *470acción intentada por Doña Josefa Cayol contra Balseiro y Geor-getti; pues inspirada como lofué aquella cláusula de la escri-tura, según lo consigna en su demanda la misma parte actora, en la perspectiva del canje que se esperaba de la moneda mejicana y en el propósito de que los veinte mil pesos del precio aplazado, y sus intereses, se pagaran en la moneda que la sustituyera, una vez realizado el canje, sin considera-ción á la diferencia que pudiera resultar en el valor relativo de una y otra, esa estipulación establecida por las partes para un caso especial y concreto, no puede tener aplicación para otro caso completamente distinto, que las partes no pudieron prever, porque no cabía en los límites de la previsión hu-mana, y, por consiguiente, que no pudo entrar en los cálculos y combinaciones de las partes contratantes, cual lo es el otro canje decretado, cinco años después por el Gobierno americano, á consecuencia del cambio de soberanía ocurrido en esta Isla, y por virtud del cual, la moneda provincial que sustituyó á la mejicana, fué sustituida á su vez por la de los Estados Unidos de América, con un quebranto de un cua-renta por ciento de su valor y á cuyo caso, por lo extraordi-nario ó imprevisto, es de perfecta aplicación el artículo 1,283 del Código Civil, según el cual, “cualquiera que sea la gene-ralidad de los términos de un contrato, no deberán enten-derse comprendidos en él cosas distintas, ni casos diferentes de aquéllos, sobre que los interesados se propusieron contra-tar.” — 4? Considerando: Por tanto, que no habiendo pro-bado Doña Josefa Cayol, que á virtud de lo convenido en el contrato de compra-venta de la hacienda “Plazuela,” de siete de Junio de mil ochocientos noventa y cuatro, estén obli-gados Balseiro y Georgetti á pagarle los intereses del precio aplazado de la compra-venta en moneda americana, sin des-cuento alguno, como lo sostiene en su demanda, es de rigu-rosa aplicación al caso de autos lo dispuesto en la sección ID de la citada Ley Orgánica para el gobierno y adminis-tración de esta Isla, y en su consecuencia que al absolver de la citada demanda á Balseiro y Georgetti, el Tribunal del *471Distrito de Arecibo no ha infringido ninguna de las leyes ni incurrido en ninguno de los errores de hecho ó de dere-cho que se citan como fundamentos del recurso. — 5° Con-siderando : En cuanto al interpuesto por la representación de Balseiro y Georgetti, que con arreglo al artículo 1,787 de la Ley de Enjuiciamiento Civil, en cualquier estado del re-curso puede desistir de él la parte que lo hubiere inter-puesto. — Fallamos: Que debemos declarar y declaramos no haber lugar al recurso de casación por infracción de ley in-terpuesto por la representación de Doña Josefa Cayol y Juliá contra la expresada sentencia del Tribunal del Distrito de Arecibo, y por desistidos á Balseiro y Georgetti del que á su nombre interpuso el Abogado Don Herminio Díaz Navarro, á su perjuicio, y sin especial condenación de costas de ambos recursos. — Así por esta nuestra sentencia, que se pu-blicará en la Gaceta Oficial, lo pronunciamos, mandamos y firmamos.
José S. Quiñones. — José C. Hernández. — José M? Figüe-ras. — J. H. McLeary.
Publicación. — Leída y publicada fué la anterior sentencia por el Presidente del Tribunal Supremo Don José S. Quiño-nes, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico, en Puerto Rico, á veinte y dos de Abril de mil novecientos dos. — Antonio F. Castro, Secretario.